DETAILED ACTION
This Office Action is in response to an application that was filed on 01/16/2020. Claims 1-15 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
The disclosure is objected to because of the following informalities:
The preamble for claims 2-6 should be consistent with independent claim 1.
The preamble for claims 9 and 10 should be consistent with independent claim 7.
Appropriate correction is required.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –



Claims 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janczak (US 5,685,733 and Janczak hereinafter), as evidenced by Dittmann et al. (US 6,431,903 B1 and Dittmann hereinafter).
Regarding claim 7, Janczak discloses a fork structure for coupling with a rigid wire of an electronic component (items 1, 7 of Fig. 1 and 2:66-67 & 3:1-13 shows and indicates fork structure 1 {insulation displacement contact element} for coupling with rigid wire 7 {metal core 7 of wire 6} of an electronic component), the fork structure comprising: a pair of arms disposed in spaced relation and defining an open-ended channel therebetween (items 4, 5 of Fig. 1 and 3:1-13 shows and indicates a pair of arms 5 {contact legs} disposed in spaced relation and defining an open-ended channel 4 {cutting edge 4 that is reasonably interpret as a channel slot as evidence by Dittmann in 4:1-4 and Figs. 1-3}), a surface of channel defining a seat opposite the open end, the channel having a width W1 at its narrowest section (items 14, 3, 13 of Fig. 1 and 3:25-42 shows and indicates surface 4_13 {cutting edge 14 and cut-free portion 13} of channel 4 defining seat 14 {semi-circle} opposite open end 3; where channel 4 has a width W1 at its narrowest section), the channel having a portion adjacent to the seat having a width W3 at its largest section that is greater than width W1 and greater than a width of any other portion of the channel (Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where a portion of channel 4 adjacent to seat 14 has a width W3 at its largest section that is greater than width W1 of channel 4, and greater than a width of any other portion of channel 4).

Regarding claim 8, Janczak discloses a fork structure, in combination with the wire, the wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel (items 7, 8 of Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where wire 7 has a width W2 that is greater than the width W1 of channel 4 {where wire core 7 has a width W2 that is greater than the width W1 of channel 4 by virtue that the cutting edges 4 has a narrower width than the width of wire core 7 to cut the insulation 8 of wire 6 shown in Fig. 1} so surfaces 4_13 of channel 4 at the narrowest section defined by width W1 interferes with wire 7, and thus preventing wire 7 from moving towards the open end 3 of channel 4).

Regarding claim 9, Janczak discloses a fork structure, in combination with the wire, wherein the width W2 is smaller than the width W3 (Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where width W2 of wire 7 is smaller than the width W3 of seat 14).

Claims 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto (US 2010/0267252 A1 and Fujimoto hereinafter), as evidenced by Morello et al. (US 2019/0296500 A1 and Morello hereinafter) and by Sugiyama (US 5,667,131 and Sugiyama hereinafter).
Regarding claim 11, Fujimoto discloses a method of mechanically and electrically connecting a wire of an electrical component to a fork structure (items 23, 22 of Fig. 18 & items 21, 22, 28, 74 of Fig. 20 and ¶[0003_0012_0179_0181 & 0184] shows and indicates a method of mechanically and electrically {connections 28 achieve electrical and mechanical connections through integrated compliant pins 74 that are press-fitted through circuit board through-holes, indicated in ¶[0003_0012 & 0181} connecting wires 22 {lead wires, indicated in ¶[0012_0179_0181 & 0184]} of an electrical component 21 {electrolytic capacitor body 21 includes capacitor element 23, indicated in ¶[0179]} to fork structure 28 {connections, indicated in ¶[0012_0181 & 0184]}), the method comprising the steps of: providing a fork structure having a distal end defined by pair of arms disposed in spaced relation defining an open-ended channel therebetween (Fig. 20 and ¶[0012_0181 & 0184] shows providing fork structure 28 having a distal end defined by pair of arms 28-arm disposed in spaced relation defining open-ended channel 28-channel), a surface of channel defining a seat opposite the open end, the channel having a width W1 at its narrowest section (item 35 of Fig. 20 and ¶[0012_0181 & 0184] shows the surface of channel 28-channel defining seat 28_22 {connections 28 connected to lead wires 22} opposite open end 28_35 {channel of connector 28 adjacent to recesses 35}; where channel 28-channel has a width W1 at its narrowest section shown in Figs. 19-20), providing the electrical component having a rigid wire extending therefrom, the wire having a width W2 that is greater than the width W1 (Figs. 19-20 and ¶[0012_0179_0181 & 0184] shows providing electrical component 21 having rigid wire 22 extending from electrical component 21; where wire 22 has a width W2 that is greater than the width W1 as shown in Figs. 19-20), the channel having a portion adjacent to the seat that corresponds in shape with a cross-sectional shape of the wire (Figs. 19-20 and ¶[0012_0179_0181 & 0184] shows channel 28-channel having a portion adjacent to seat 28_22  that corresponds in shape with a cross-sectional shape of wire 22), moving an end of the wire into the open end of the channel past the narrowest section thereof and into the portion so that the wire is generally adjacent to the seat (Figs. 19-20 and ¶[0012_0179_0181 & 0184] shows moving an end of wire 22 into the open end 28_35 of into channel 28-channel past the narrowest section and into the portion of channel 28-channel so that wire 22 is generally adjacent to seat 28-22), and moving the arms towards each other to close the open end of the channel and thus crimp the wire to the fork structure while surfaces of the channel at the narrowest section thereof interfere with the wire to prevent the wire from moving towards the distal end the channel, and with the portion of the channel limiting deformation of the wire during crimping (Figs. 19-20 and ¶[0184] is understood to show and indicate where arms 28-arm are moved towards each other to close open end 28_35 of channel 28-channel and crimp {pressure welding as evidence by Morello in ¶[0014]} wire 22 to fork structure 28 while surfaces of channel 28-channel at the narrowest section interfere with wire 22 to prevent wire 22 from moving towards the distal end channel 28-channel, and with the portion of channel limiting deformation of wire 22 during crimping/pressure welding, as evidenced by Sugiyama in the abstract and Figs. 8-9).

Regarding claim 12, Fujimoto discloses a method, further comprising welding tips of the arms together to thereby electrically and mechanically connect the wire to the fork structure (Figs. 19-20 and ¶[0003-0012 & 0184] indicates the method further comprising welding {pressure welding} tips of arms 28-arm together with wire 22 to electrically and mechanically connect the wire 22 to fork structure 28).

Regarding claim 13, Fujimoto discloses a method, wherein the fork structure is provided such that the portion of the channel adjacent to the seat has a width W3 at its largest section that is greater than width W1 and greater than a width of any other portion of the channel, and wherein the width W2 is smaller than the width W3 (Figs. 19-20 and ¶[0012_0181 & 0184] shows the method where the fork structure 28 is provided such that the portion of channel 28-channel adjacent to seat 28_22 has a width W3 at its largest section that is greater than the width W1 of channel 28-channel and greater than a width of any other portion of channel 28-channel; and where the width W2 of wire 22 is smaller than the width W3).

Regarding claim 14, Fujimoto discloses a method, wherein the wire extends from a capacitor defining the electrical component (Figs. 18-20 and ¶[0179] indicates the method where wire 22 extends from a capacitor defining electrical component 21).

Regarding claim 15, Fujimoto discloses a method, wherein a cross-section of the wire is circular (Figs. 19-20 and ¶[0012_0179_0181 & 0184] shows the method where the cross-section of wire 22 is circular).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Janczak (evidenced by Dittmann), as detailed in the rejection of claims 8 and 9 above, in view of Dittman.
Regarding claim 10, Janczak discloses a fork structure, in combination with the wire, wherein the portion of the channel adjacent to the seat is configured to correspond to the wire (Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where the portion of channel 4 adjacent to seat 14 is configured to correspond to wire 7). 
However, Janczak does not disclose a channel adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire.
Dittmann discloses a channel adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire (items 24, 26 of Figs. 1-3 and 3:51-65 & 4:1-5 shows and indicates the channel 24 {slot} adjacent to seat 26 {opening} is configured to correspond in shape with a cross-sectional shape of the wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a channel adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire into the structure of Janczak. One would have been motivated in the fork structure in combination with the wire of Janczak and have the channel adjacent to the seat be configured to correspond in shape with the cross-sectional shape of the wire in order to optimize the dimensions of the channel adjacent to the seat to make allowances for a wire, as indicated by Dittmann in 3:51-65, in the fork structure in combination with the wire of Janczak. 

Claims 1, 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roederstein (DE7021001U and Roederstein hereinafter), as evidenced by Reiter (US 2011/0041295 A1 and Reiter hereinafter) and by Walter (DE19746763A1 and Walter hereinafter), in view of Janczak as evidenced by Dittmann.
Regarding claim 1, Roederstein discloses an electronic device (item 1 of Fig. 3 and claim 1 & ¶[0005-0006_0015-0016 & 0018] from the Espacenet Translation shows and indicates electronic device 1 {electrical component}) comprising: a fork structure comprising a pair of arms disposed in spaced relation and defining an open-ended channel therebetween (item 4 of Fig. 3 and claims 1-3 & ¶[0016 & 0021] from the Espacenet Translation shows and indicates fork structure 4 {fork-shaped retaining tab/lugs} comprising a pair of arms 4-arm disposed in spaced relation and defining an open-ended channel 4-channel), a surface of channel defines a seat opposite the open end, the channel having a width W1 at its narrowest section (item 2 of Fig. 3 and ¶[0020 & 0027] from the Espacenet Translation shows the surface of channel 4-channel defines seat 4_2 {fork-shaped retaining tab 4 precisely fixing wires 2 through slit hole} opposite the open end; where channel 4-channel has a width W1 at its narrowest section that is shown in Fig. 3), and a rigid wire of an electrical component disposed in the channel generally adjacent to the seat (item 2 of Fig. 3 and claim 1 & ¶[0016 & 0027] from the Espacenet Translation shows and indicates rigid wire 2 of electrical component 1 disposed in channel 4-channel that is adjacent to seat 4_2), the wire having a width W2 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire (Fig. 3 and claim 1 & ¶[0016_0020 & 0027] from the Espacenet Translation shows wire 2 having a width W2 so surfaces of channel 4-channel at the narrowest section defined by width W1 interfere with wire 2), wherein the pair of arms are constructed and arranged to be moved toward each other so as to crimp the wire to the fork structure (Fig. 3 and ¶[0014-0015 & 0020] from the Espacenet Translation shows and indicates where the pair of arms 4-arm are constructed of thermoplastic of lower elasticity that is arranged to be moved toward each other so as to crimp wire 2 to fork structure 4, as evidence by Reiter in ¶[0025] and Fig. 4 that retaining tabs can crimp around a body, and as evidence by Walter in ¶[0025_0031 & 0033] from Espacenet Translation and Fig. 5 that a part consisting of thermoplastic can firmly crimp a metal body).
Roederstein discloses the claimed invention except a wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel.
Janczak discloses a wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel  (items 7, 6, 4, 13, 3 of Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where wire 7 {metal core 7 of wire 6} having a width W2 that is greater than the width W1 of channel 4 {cutting edge 4 that is reasonably interpret as a channel slot as evidence by Dittmann in 4:1-4 and Figs. 1-3; where wire core 7 has a width W2 that is greater than the width W1 of channel 4 by virtue that the cutting edges 4 has a narrower width than the width of wire core 7 to cut the insulation 8 of wire 6 shown in Fig. 1} so surfaces 4_13 {cutting edge 14 and cut-free portion 13} of channel 4 at the narrowest section defined by width W1 interferes with wire 7, and thus preventing wire 7 from moving towards the open end 3 of channel 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel into the structure of Roederstein. One would have been motivated in the electronic device of Roederstein and have the wire have the width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section that is defined by width W1 interferes with the wire, and thus prevents the wire from moving towards the open end of the channel in order to provide the arms of a fork structure formed of resilient contact material with improved spring property that is contacting the wire that ultimately will be fixed to the seat of the fork structure, as indicated by Janczak in 2:66-67 to 3:1-13 & 3:30-41, in the electronic device of Roederstein.

Regarding claim 2, modified Roederstein discloses an electronic device, wherein the wire extends from a capacitor defining the electrical component (Roederstein: Fig. 3 and claim 1 & ¶[0005-0006] from the Espacenet Translation shows and indicates electronic device 1 is a capacitor).

Regarding claim 3, modified Roederstein discloses an electronic device, wherein a cross-section of the wire is circular (Roederstein: Fig. 3 and claim 1 & ¶[0016 & 0027] from the Espacenet Translation shows where wire 2 electronic device 1 has a circular cross-section).

Regarding claim 4, modified Roederstein discloses an electronic device,  wherein a portion of the channel near the seat has a width W3 at its largest section that is greater than width W1, and greater than a width of any other portion of the channel, and wherein the width W2 is smaller than the width W3 (Roederstein: Fig. 3 and claim 1 & ¶[0016_0020 & 0027] from the Espacenet Translation is understood to show where a portion of channel 4-channel near seat 4_2 has a width W3 at its largest section that is greater than width W1 of channel 4-channel, and greater than a width of any other portion of channel W1, and where the width W2 of wire 2 is smaller than the width W3; Janczak:  Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where a portion of channel 4 near seat 14 has a width W3 at its largest section that is greater than width W1 of channel 4, and greater than a width of any other portion of channel 4, and where the width W2 is smaller than the width W3 of seat 14).

Regarding claim 5, modified Roederstein discloses an electronic device, wherein the portion of the channel is adjacent to the seat and is configured to correspond in shape with a cross-sectional shape of the wire (Roederstein: Fig. 3 and ¶[0020 & 0027] from the Espacenet Translation shows where the portion of channel 4-channel is adjacent to seat 4_2 and is configured to correspond in shape with the cross-sectional shape of wire 2; Janczak:  Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where a portion of channel 4 is adjacent to seat 14 and is configured to correspond in shape with the cross-sectional shape of wire 7).

Regarding claim 6, see the rejection of claim 3 above.

Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA hereinafter), in view of Janczak as evidenced by Dittmann.
Regarding claim 1, AAPA discloses an electronic device (item 10 of Fig. 1 and ¶[0002] shows and indicates electronic device 1 {capacitor}) comprising: a fork structure comprising a pair of arms disposed in spaced relation and defining an open-ended channel therebetween (items 16, 18, 20 of Fig. 2 & item 16 of Figs. 1_3 and claims 1-3 & ¶[0002] shows and indicates fork structure 16 comprising a pair of arms 18 {arms of U-shaped distal end 18} disposed in spaced relation and defining an open-ended channel 20), a surface of channel defines a seat opposite the open end, the channel having a width W1 at its narrowest section (item 14 of Figs. 1-3 and ¶[0002] shows and indicates shows the surface of channel 20 defines seat 20_14 {channel 20 defines seat for wire end 14} opposite the open end; where channel 20 has a width W1 at its narrowest section that is shown in Fig. 2), and a rigid wire of an electrical component disposed in the channel generally adjacent to the seat (item 12 of Fig. 1 and ¶[0002] shows and indicates rigid wire 12 of electrical component 10 disposed in channel 20 that is adjacent to seat 20_14), the wire having a width W2 so surfaces of the channel at the narrowest section defined by width W1 (Fig. 2 and ¶[0002] shows wire end 14 of wire 12 having a width W2 so surfaces of channel 20 at the narrowest section is defined by width W1), wherein the pair of arms are constructed and arranged to be moved toward each other so as to crimp the wire to the fork structure (Figs. 1_3 and ¶[0002] shows and indicates where the pair of arms 18 are constructed and arranged to be moved towards each other so as to crimp wire end 14 of wire 12 to fork structure 16).
AAPA discloses the claimed invention except a wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel.
Janczak discloses a wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel  (items 7, 6, 4, 13, 3 of Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where wire 7 {metal core 7 of wire 6} having a width W2 that is greater than the width W1 of channel 4 {cutting edge 4 that is reasonably interpret as a channel slot as evidence by Dittmann in 4:1-4 and Figs. 1-3; where wire core 7 has a width W2 that is greater than the width W1 of channel 4 by virtue that the cutting edges 4 has a narrower width than the width of wire core 7 to cut the insulation 8 of wire 6 shown in Fig. 1} so surfaces 4_13 {cutting edge 14 and cut-free portion 13} of channel 4 at the narrowest section defined by width W1 interferes with wire 7, and thus preventing wire 7 from moving towards the open end 3 of channel 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wire having a width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section defined by width W1 interfere with the wire, preventing the wire from moving towards the open end of the channel into the structure of AAPA. One would have been motivated in the electronic device of AAPA and have the wire have the width W2 that is greater than the width W1 so surfaces of the channel at the narrowest section that is defined by width W1 interferes with the wire, and thus prevents the wire from moving towards the open end of the channel in order to provide the arms of a fork structure formed of resilient contact material with improved spring property that is contacting the wire that ultimately will be fixed to the seat of the fork structure, as indicated by Janczak in 2:66-67 to 3:1-13 & 3:30-41, in the electronic device of AAPA.

Regarding claim 2, modified AAPA discloses an electronic device, wherein the wire extends from a capacitor defining the electrical component (AAPA: Fig. 1 and ¶[0002] shows and indicates where wire 12 extends from a capacitor that defines electronic device 10).

Regarding claim 3, modified AAPA discloses an electronic device, wherein a cross-section of the wire is circular (AAPA: Fig. 2 and ¶[0002] shows where wire 12 has a circular cross-section).

Regarding claim 4, modified AAPA discloses an electronic device,  wherein a portion of the channel near the seat has a width W3 at its largest section that is greater than width W1, and greater than a width of any other portion of the channel, and wherein the width W2 is smaller than the width W3 (AAPA: Fig. 2 and ¶[0002] shows where a portion of channel 20 near seat 4_2 has a width W3 and a width W1 of channel 20; Janczak:  Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows and indicates where a portion of channel 4 near seat 14 has a width W3 at its largest section that is greater than width W1 of channel 4, and greater than a width of any other portion of channel 4, and where the width W2 is smaller than the width W3 of seat 14).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art in view of Janczak (evidenced by Dittmann), as detailed in the rejection of claims 4 and 1 above, and in further view of Dittmann.
Regarding claim 5, modified AAPA discloses a fork structure, in combination with the wire, wherein the portion of the channel adjacent to the seat is configured to correspond to the wire (AAPA: Fig. 2 and ¶[0002] shows where the portion of  channel 20 adjacent to seat 20-14 is configured to correspond to wire 12; Janczak: Fig. 1 and 2:66-67 & 3:1-13 & 3:25-35 shows where the portion of channel 4 adjacent to seat 14 is configured to correspond to wire 7). 
However, AAPA and Janczak do not disclose a channel adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire.
Dittmann discloses a channel adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire (items 24, 26 of Figs. 1-3 and 3:51-65 & 4:1-5 shows and indicates the channel 24 {slot} adjacent to seat 26 {opening} is configured to correspond in shape with a cross-sectional shape of the wire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a channel adjacent to the seat is configured to correspond in shape with a cross-sectional shape of the wire into the structure of modified AAPA. One would have been motivated in the electronic device of modified AAPA and have the channel adjacent to the seat be configured to correspond in shape with the cross-sectional shape of the wire in order to optimize the dimensions of the channel adjacent to the seat to make allowances for a wire, as indicated by Dittmann in 3:51-65, in the electronic device of modified AAPA.

Regarding claim 6, modified AAPA discloses an electronic device, wherein a cross-section of the wire is circular (AAPA: Fig. 1 and ¶[0002] shows and where wire 12 has a circular cross-section).

Examiner’s Note
Applicant’s Admitted Prior Art (AAPA) and the reference of Janczak was not relied on to make a 103 obviousness-type rejection of Applicant’s claims 11-15, but based on the rejection of Applicant’s claims 1-6 based on AAPA and the reference of Janczak and Dittmann, it is considered pertinent to Applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847